             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

JOHNNY BERRY,                            )
                                         )
                    Plaintiff,           )
vs.                                      )             NO. CIV-18-1191-HE
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security          )
Administration,                          )
                                         )
                    Defendant.           )

                                        ORDER

      In this action, plaintiff seeks judicial review of the final decision of defendant

Commissioner of Social Security Administration (“Commissioner”) that plaintiff was not

disabled under the terms of the Social Security Act. On October 1, 2019, United States

Magistrate Judge Bernard M. Jones issued a Report and Recommendation recommending

that the Commissioner’s decision be affirmed. The parties were advised of their right to

object to the Report and Recommendation by October 15, 2019.

      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #21] and AFFIRMS the decision of the

Commissioner.
IT IS SO ORDERED.

Dated this 18th day of October, 2019.
